Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Withdrawn Rejections, Response to Arguments, and Entry of Terminal Disclaimers and Declarations 
	The rejection of claims 4, 6, and 15 under 35 U.S.C. 112(b) is withdrawn as indicated in the advisory action mailed 2/22/22.
	The obviousness double patenting rejections of claims 1-15 over claims in U.S. Patent No. 9238059 and copending Application No. 14977300 are withdrawn as indicated in the advisory action mailed 2/22/22 in view of the terminal disclaimer filed 2/14/22 and approved 2/16/22.
	The rejections of claims 1-15 under 35 U.S.C. 103 are withdrawn in view of the persuasive preponderance of evidence supplied in the seven declarations filed 2/14/2022, each of which has been entered and fully considered.  	Specifically, the evidence of unexpected results in the particular application referenced is persuasive (see second half of page 9 of Remarks filed 2/14/2022 in particular); all seven declarations filed under 37 C.F.R. 1.132 (Straka, Straka, Hoium, Moudry, Twidwell, Levine, and Blasser) were entered and considered.
	All previously issued rejections are withdrawn.


Rejoinder
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04, all previously withdrawn species/products, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1-15 have been examined and are in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach the particular combination of claimed components into a single composition as claimed.  Improper hindsight reconstruction would be necessary to select and combine the components claimed as evidenced by the declarations filed 2/14/2022 in the record.  See also reasons for allowance in the file wrapper 4/12/2016 in parent application 13/747,151, now Patent No. 9,333,242, over which a terminal disclaimer has been filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617